UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                              No. 07-1817



WAYNE TAYLOR,

                 Plaintiff - Appellant,

            v.


JO ANNE B. BARNHART, Commissioner of Social Security,

                 Defendant - Appellee.



Appeal from the United States District Court for the Western
District of North Carolina, at Asheville.   Dennis L. Howell,
Magistrate Judge. (1:06-cv-00282-DLH)


Submitted:    April 4, 2008                 Decided:   April 16, 2008


Before MICHAEL, TRAXLER, and SHEDD, Circuit Judges.


Affirmed by unpublished per curiam opinion.


V. Lamar    Gudger, III, GUDGER & GUDGER, P.A., Asheville, North
Carolina,   for Appellant. Gretchen C. F. Shappert, United States
Attorney,   Sidney P. Alexander, Assistant United States Attorney,
Robert J.    Triba, Chief Regional Counsel, Dino Trubiano, Special
Assistant    United States Attorney, Boston, Massachusetts, for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

          Wayne    Taylor    appeals    the    magistrate      judge’s*    order

denying   his    motion    for    summary    judgment    and    granting     the

Commissioner’s    motion    for    summary    judgment   on    his   claim   for

disability insurance benefits and supplemental security income

under the Social Security Act.          We have reviewed the record and

find no reversible error.         Accordingly, we affirm for the reasons

stated by the magistrate judge.        See Taylor v. Barnhart, No. 1:06-

cv-00282-DLH (W.D.N.C. June 27, 2007).             We dispense with oral

argument because the facts and legal contentions are adequately

presented in the materials before the court and argument would not

aid the decisional process.



                                                                      AFFIRMED




     *
      The parties consented to the jurisdiction of the magistrate
judge in accordance with 28 U.S.C. § 636(c) (2000).

                                     - 2 -